     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 1 of 41 Page ID
                                      #:10050


 1 LEARNING RIGHTS LAW CENTER
   JANEEN STEEL (SBN 211401)
 2 PATRICIA VAN DYKE (SBN 160033)
   janeen@learningrights.org
 3 patsy@learningrights.org
   1625 W. Olympic Blvd, Suite 500
 4 Los Angeles, CA 90015-4684
   Phone: (213) 489-4030
 5 Fax: (213) 489-4033
 6
   DISABILITY RIGHTS ADVOCATES
 7 STUART SEABORN (SBN 198590)
   MELISSA RIESS (SBN 295959)
 8 seaborn@dralegal.org                         LAW OFFICE OF SHAWNA L. PARKS
   mriess@dralegal.org                          SHAWNA L. PARKS (SBN 208301)
 9 2001 Center St., 4th Fl.                     sparks@parks-law-office.com
   Berkeley, CA 94704                           4470 W. Sunset Blvd., Ste. 107-347
10 Phone: (510) 665-8644                        Los Angeles, CA 90027
   Fax: (510) 665-8511                          Phone/Fax: (323) 389-9239
11
12
13 Attorneys for Plaintiffs
14                            UNITED STATES DISTRICT COURT
15
                           CENTRAL DISTRICT OF CALIFORNIA
16
17
      J.R., a minor, by and through her          )   Case No.: 2:17-cv-04304-JAK-FFM
18    guardian ad litem, Janelle McCammack       )
19    et al.,                                    )   Separate Statement of
                                                     Uncontroverted Facts and
20                  Plaintiffs,                  )   Statements of Law in Support of
                                                 )   Plaintiffs’ Motion for Partial
21             v.                                )   Summary Judgment
22                                               )
      OXNARD SCHOOL DISTRICT, et al.,            )   Date: July 27, 2020
23                                               )   Time: 8:30 a.m.
                                  Defendants.        Court:10B
24
25                                                         First Street Courthouse
26
27
28
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 2 of 41 Page ID
                                      #:10051



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 3 of 41 Page ID
                                      #:10052


 1            Plaintiffs hereby submit their statement of uncontroverted facts and conclusions of
 2   law in conjunction with Plaintiffs’ Motion for Partial Summary Judgment filed
 3   concurrently herewith.
 4
 5      I.       Uncontroverted Facts

 6
 7       No.                     Uncontroverted Fact              Evidence

 8       1.      As of 2017 when this case was filed, the         [Sugden Deposition 49:16-

 9               District had no written special education        50:13; 53:7-18, Exhibit A to

10               policy other than a self-described “outdated”    Parks Decl.]

11               policy from 2004 that “wasn’t current.”

12       2.      The Director of Special Education, who           [Sugden Depo. 12:20- 13:11

13               “found” a paper copy in her office, did not      and 49:16-50:13, Exhibit A to

14               know whether anyone was using this policy,       Parks Decl.].

15               and could not be sure if anyone else had

16               paper copies.

17       3.      However, the 2004 manual was the last            [Sugden Depo. 56:19-57:6,
18               written iteration of the District’s “child find” Exhibit A to Parks Decl.].
19               policy.
20       4.      Ms. Sugden has been out on leave since           [Madden Depo.9:3-7; 10-
21               approximately March of 2019. The Special         15:22, Exhibit B to Parks
22               Education Director position is currently         Decl.].
23               filled by Interim Director, Katrina Madden.
24       5.      Between these first two administrative           [M.B. Order, p.1; I.G. Order,
25               hearings, a total of twenty-one District Staff   p.1, Exhibits C and D to Parks
26               testified from four different District schools   Decl.].
27               and District administration, over the course
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                 1
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 4 of 41 Page ID
                                      #:10053


 1       No.                 Uncontroverted Fact                Evidence
 2             of nearly eleven days spread out over two
 3             separate months.
 4       6.    An Administrative Law Judge from OAH             [M.B. Order, p. 36-37, ¶ 17,
 5             found that: “[s]everal of the District’s         Exhibit C to Parks Decl.].
 6             witnesses confirmed that District’s standard
 7             process when a parent asked for an
 8             assessment…was to refer the request…to the
 9             COST team, which then determined without
10             any parental participation whether to hold a
11             student study team to discuss a possible
12             referral for assessment.”
13       7.    An Administrative Law Judge from OAH             [M.B. Order, p. 36, ¶ 16,
14             found that: “[M.B.’s] kindergarten, first,       Exhibit C to Parks Decl.]
15             second, third and fourth grade general
16             education teachers had no District training
17             on appropriate procedures under the IDEA
18             for referring a child who is suspected of
19             having a disability that may qualify that
20             child for special education services.”
21       8.    An Administrative Law Judge from OAH             [M.B. Order, p. 36, ¶ 16,
22             found that: “District staff at Juan Soria        Exhibit C to Parks Decl.]
23             School [where M.B. attended kindergarten]
24             did not directly commence assessments of
25             Student when Mother expressed concerns.
26             Instead, they first met privately as part of a
27             COST team, and then held a student study
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                 2
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 5 of 41 Page ID
                                      #:10054


 1       No.                 Uncontroverted Fact                Evidence
 2             team meeting to discuss whether to assess.”
 3       9.    An Administrative Law Judge from OAH             [M.B. Order, p. 36, ¶ 17,
 4             found that: “Testimony from Elm school           Exhibit C to Parks Decl.]
 5             principal and school psychologist
 6             …demonstrated they also did not understand
 7             the appropriate procedural requirements
 8             under the IDEA for referring children for
 9             special education assessments.”
10       10.   An Administrative Law Judge from OAH             [I.G. Order, p. 35, ¶ 16,
11             found that: “Fundamental to District’s           Exhibit D to Parks Decl.]
12             failure to timely assess was a general
13             misunderstanding of a school district’s child
14             find obligations.”
15       11.   An Administrative Law Judge from OAH             [I.G. Order, p. 36, ¶ 17,
16             found that: “District personnel’s                Exhibit D to Parks Decl.]
17             misunderstanding in this regard was
18             systemic.”
19       12.   An Administrative Law Judge from OAH             [I.G. Order, p. 30, ¶ 25,
20             found that: I.G.’s teacher “incorrectly          Exhibit D to Parks Decl.]
21             believed medical issues were not a basis for .
22             . . special education intervention….”
23       13.   An Administrative Law Judge from OAH             [I.G. Order, p. 35, ¶ 16,
24             found that: “General education teachers,         Exhibit D to Parks Decl.]
25             counselors, and administrators stated that
26             they did not suspect Student to have a
27             disability that might need to be addressed by
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                 3
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 6 of 41 Page ID
                                      #:10055


 1       No.                 Uncontroverted Fact                 Evidence
 2             special education services, because Student’s
 3             absences were the consequence of a medical
 4             issue. Yet everyone agreed that Student’s
 5             chronic absenteeism and early removal
 6             negatively affected his academics….¶”
 7       14.   As this Court identified in its Order on          [Dkt. 128 at 3.]
 8             Plaintiffs’ original motion for class
 9             certification, even when the District acts on
10             an internal referral or staff identify the need
11             for a disability-related assessment, the
12             District uses a prereferral process, including
13             Student Support Teams (“SSTs”) and
14             Coordination of Services Teams (“COSTs”),
15             which act as gate keepers for special
16             education assessments.
17       15.   The Court noted the existence of this system      Dkt. 128 at 3 (citing Dkt. 68,
18             by relying on the District’s statements in its    Declaration of Santamaria ¶¶
19             opposition to Plaintiffs’ original motion for     11–13; Dkt. 69, Declaration of
20             class certification, as well as consistent        Anguiano ¶¶ 8–10; Dkt. 67,
21             statements of District staff confirming the       Declaration of Fox ¶¶ 7–10;
22             existence of this prereferral process and the     Dkt. 70, Declaration of
23             District’s defense of it as valid preliminary     Serrano ¶¶ 11–14; Dkt. 72,
24             step before a special education assessment.       Declaration of Breitenbach ¶¶
25                                                               6–10; Dkt. 73, Declaration of
26                                                               Wennes ¶¶ 8–10).
27
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                 4
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 7 of 41 Page ID
                                      #:10056


 1       No.                  Uncontroverted Fact                 Evidence
 2       16.   Defendant’s opposition brief to Plaintiffs’        [Dkt. 62 at 3–4 (opposition
 3             first motion for class certification described     brief describing “pre-referral
 4             the CST/SST as a “pre-referral process.”           process”)].
 5       17.   Defendants’ expert, Dr. Vicky Barber, also         [Dkt. 88, Barber Decl. ¶6].
 6             described the CST/SST as a “pre-referral
 7             process.”
 8       18.   In October 2018, teachers and administrators [Llanes Testimony, I.H.
 9             involved in the I.H. due process hearing           Administrative Record,
10             testified that special education referrals still   Volume VII. 3809:21-3810:19
11             involve the SST and COST systems, and that and 3814:18-3816:14, Exhibit
12             staff continue to rely on general education        I to Parks Decl. (special
13             strategies when they suspect a student’s           education teacher testifying
14             disability.                                        that staff proceed through
15                                                                three-tiered SST process
16                                                                before special education
17                                                                referral); Ordaz Testimony,
18                                                                Volume V. 2206:7-2208:17
19                                                                and 2316:19-2320:2, Exhibit J
20                                                                to Parks Decl. (principal
21                                                                testifying that SST meetings
22                                                                are held in response to parent
23                                                                and teacher requests for
24                                                                assessments; parent requests
25                                                                never proceed to assessment
26                                                                without SST meeting);
27                                                                Billings Testimony, Volume
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                 5
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 8 of 41 Page ID
                                      #:10057


 1       No.                  Uncontroverted Fact              Evidence
 2                                                             VI, 2977:24-2978:7, 2989:7-
 3                                                             17, 3064:18-3065:6, Exhibit K
 4                                                             to Parks Decl.
 5                                                             (speech/language pathologist
 6                                                             testifying that if a teacher
 7                                                             requests an assessment, they
 8                                                             will hold SST and tell teacher
 9                                                             they need to do interventions
10                                                             first)]
11       19.   I.H.’s teacher testified that “If I suspect a   [Moran Testimony, Volume
12             disability, I would watch that child, provide   V. 2401:12-2402:17 and
13             interventions, and if I needed and I            2403:8 – 2405:18, Exhibit L
14             suspected a disability, then I could submit a   to Parks Decl.].
15             referral for a filled assessment.”
16       20.   In these hearings, another 9 staff from two     [I.H. Order at 1-10, Exhibit F
17             different schools testified over ten days of    to Parks Decl.].
18             hearings on the child find issue.
19
20       21.   The ALJ in this third hearing also found that   [I.H. Order, p.4 ¶8 (emphasis
21             “Student’s referral to a student success team   added), Exhibit F to Parks
22             was consistent with Oxnard’s practice of        Decl.]
23             attempting general education interventions
24             through a student success team before
25             assessing a student for possible disabilities
26             requiring special education.”
27
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                 6
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 9 of 41 Page ID
                                      #:10058


 1       No.                 Uncontroverted Fact                Evidence
 2       22.   The ALJ held that by the second SST              [Order, p. 43, ¶23, Exhibit F
 3             meeting in October of 2016, there were           to Parks Decl.].
 4             “significant indicators of a potential
 5             disability affecting Student’s learning, but
 6             the student success team did not even
 7             discuss the possibility of assessments.
 8             Instead, Oxnard adopted a wait and see
 9             attitude…”
10       23.   “Student should have been referred for           [I.H. Order, p.2, Exhibit F to
11             assessment in October, 2016. Oxnard did not Parks Decl.].
12             assess Student until January 2018.”
13       24.   After the October 2016 SST meeting, there        [I.H. Order, p.6-10, Exhibit F
14             were two additional SST meetings                 to Parks Decl.].
15             conducted prior to I.H.’s referral for special
16             education.
17       25.   I.H. was in the SST process for a total of       [I.H. Order, p.5-10, Exhibit F
18             fifteen months before he was finally referred    to Parks Decl.].
19             for a special education evaluation.
20
21       26.   The District prepared a written special          [Sugden Depo. 50:10-52:21,
22             education policy manual in 2018.                 Exhibit A to Parks Decl.].
23       27.   In 2018, the District created a “task force” to [Sugden Depo. 49:16-50:13;
24             draft a new policy manual for special            52:12-16; 54:2-5, Exhibit A to
25             education, which was the first update since      Parks Decl.].
26             2004.
27
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                 7
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 10 of 41 Page ID
                                       #:10059


 1        No.                 Uncontroverted Fact               Evidence
 2        28.   This manual was drafted by a committee and [Sugden Depo. 50:10-52:21,
 3              is dated June 2018, and was intended to         56:19-57:6, Exhibit A to Parks
 4              contain the District’s “Child Find” policy      Decl.; June 2018 Policy
 5              going forward.                                  Manual, Exhibit M to Parks
 6                                                              Decl.]
 7        29.   This first special education policy manual      [June 2018 policy manual,
 8              included a chapter on the CST and SST           OSD 1642, Exhibit M to
 9              process.                                        Parks Decl.]
10        30.   It also included a special education referral   [June 2018 policy manual
11              flowchart that instructed that all special      flowchart, OSD 1678, Exhibit
12              education referrals, including from teachers    M to Parks Decl.].
13              and parents, would proceed through the SST
14              process and general education interventions
15              first.
16        31.   In November 2018 the District changed one       [November 2018 Policy
17              page of the manual – the flowchart – to state   Manual, OSD 978, Exhibit N
18              that in response to a request for assessment    to Parks Decl.; Email from
19              that the District should provide either an      Wayne Saddler, OSD 6518,
20              assessment plan or a “notice to parent of       Exhibit O to Parks Decl.]
21              action and procedural safeguards.”
22        32.   While the remainder of the manual continues [Email from Wayne Saddler,
23              to be dated June 2018, this single page is      OSD 6518, Exhibit O to Parks
24              dated November 7, 2018.                         Decl; and November 2018
25                                                              Policy Manual, OSD 978,
26                                                              Exhibit N to Parks Decl.]
27
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                 8
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 11 of 41 Page ID
                                       #:10060


 1        No.                  Uncontroverted Fact              Evidence
 2        33.   Katrina Madden, the Interim Director of         [Madden Depo. 122:20-123:6,
 3              Special Education, knew only that this page     Exhibit B to Parks Decl.].
 4              was changed because of “additional input,”
 5              but did not know who the input was from.
 6        34.      Ms. Madden stated in deposition that she     [Madden Depo. 84:17-25;
 7                 believed Wayne Saddler, a contractor         85:8-86-2, Exhibit B to Parks
 8                 with the District, was the primary drafter   Decl.]
 9                 of the policy manual.
10        35.   On November 8, 2018, Mr. Saddler sent an        [Email from Wayne Saddler,
11              email stating that “We’re making this           OSD 6517-6518, Exhibit O to
12              change at this time due to litigation issues.   Parks Decl.]
13              Please convert this to pdf and have it
14              inserted into the electronic version of the
15              Policies and Procedures Manual.”
16        36.   Even though the flowchart itself was            [Policy Manual, OSD 976,
17              changed because of “litigation issues,” the     Exhibit N to Parks Decl.].
18              manual itself continues to contain
19              information that anticipates that referrals
20              will only come through parents or SST
21              teams, stating that “The school district has
22              15 days* from the time it receives a written
23              request for assessment from either the school
24              SST or the parents to develop either an
25              Multidisciplinary Assessment Plan or a
26              notice that it will not be starting an
27              assessment.”
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                 9
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 12 of 41 Page ID
                                       #:10061


 1        No.                  Uncontroverted Fact                  Evidence
 2
 3        37.   The policy manual that contains the altered         [November 2018 Policy
 4              flow chart continues to include an entire           manual, OSD 960-64; Table
 5              chapter on the CST/SST process.                     of Contents 942, Exhibit N to
 6                                                                  Parks Decl.].
 7        38.   The chapter on CST/SST process precedes             [November 2018 Policy
 8              the chapter on “Referral and Assessment.”           Manual, OSD 942, Exhibit N
 9                                                                  to Parks Decl.].
10        39.   The District’s “Child Find” policy, includes        [November 2018 Policy
11              reference to the CST system.                        Manual, OSD 959, Exhibit N
12                                                                  to Parks Decl.].
13        40.   On the one hand, the manual states as a             [November 2018 Policy
14              general matter that “‘Child Find’ is one of         Manual, OSD 954, Exhibit N
15              the most important special education legal          to Parks Decl.].
16              obligations for school districts. . . . the
17              District also has an obligation to specific
18              students when the District knows – or should
19              have known – that a student may have a
20              disability.” It also states that “In no case will
21              the RtI2 process be used as a barrier or to
22              delay an appropriate referral by parent or
23              staff for special education assessment.”
24                 However, on the other hand, the manual
25                 advises that “Students should be referred
26                 to Special Education only after all other
27                 school resources have been considered
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                10
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 13 of 41 Page ID
                                       #:10062


 1        No.                  Uncontroverted Fact               Evidence
 2                 and appropriately used in a general
 3                 classroom experience. . . .Parents are
 4                 strongly urged to utilize the general
 5                 education intervention process before
 6                 referring to Special Education.” “For
 7                 many students, the first step is a referral
 8                 to the school problem-solving team,
 9                 which may be known as Student Success
10                 Team (SST)…”
11        41.   Katrina Madden, Interim Special Education        [Madden Depo. 95:24-96:5;
12              Director and 30(b)(6) witness on written         Madden Depo. 30:13-32:2
13              policies for the District, testified that “Q:    (30(b)(6) topics), Exhibit B to
14              …Do you have a copy of the policies and          Parks Decl.].
15              procedures manual for special education that
16              you use? A: I have referenced it from time to
17              time. . . Is it my go-to guide? No. It -- I
18              would say it’s a reference that we can use.”
19        42.   Ms. Madden was the FRCP 30(b)(6) witness         [Madden Depo. 30:13-32:2
20              on, inter alia, “[t]he district’s policies and   (30(b)(6) topics), Exhibit B to
21              procedures for determining eligibility for       Parks Decl.].
22              special education and related services from
23              2014-15 academic year to the present,” and
24              “[a]ny written policies or procedures in the
25              district regarding identification and
26              evaluation of students for special education
27              and related services and/or Child Find for
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                11
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 14 of 41 Page ID
                                       #:10063


 1        No.                   Uncontroverted Fact             Evidence
 2              each year from the 2014-15 academic year to
 3              the present.”
 4
 5        43.   Naomi Cortez, Assistant Principal, currently    [Cortez Depo. 40:12-41:16,
 6              at Fremont Academy, testified that she had      Exhibit P to Parks Decl.].
 7              read “pieces” of a binder that she believed
 8              contained written child find trainings that
 9              was given to the Principal in the 2018-19
10              school year, but does not recall the title.
11        44.   Jennifer Willis, a teacher from Cesar Chavez [Willis Depo. 9:19-10:7 and
12              school testified that she has seen pieces of    44:5-16, Exhibit Q to Parks
13              the policy manual, but never the whole          Decl.].
14              thing, and was not sure what topics were
15              covered in any pieces she saw.
16        45.   Ms. Fitz had never seen the whole special       [Fitz Depo. 37: 5-10, Exhibit
17              education policy manual--only pieces.           R to Parks Decl.].
18        46.   According to Ms. Fitz, she never received       [Fitz Depo. 10:2-10:25 and
19              any training in recognizing the signs of        42:5-10, Exhibit R to Parks
20              disability in a child.                          Decl.].
21        47.   Steve Tobey, longtime school psychologist       [Tobey Depo. 8:16-23 and
22              with the District, testified that although he   40:9-44:6, Exhibit S to Parks
23              received a copy of the policy manual, he has    Decl.].
24              never pulled it out and referenced it in the
25              context of an SST meeting, and does not
26              know if there has ever been any training on
27              it.
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                12
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 15 of 41 Page ID
                                       #:10064


 1        No.                  Uncontroverted Fact               Evidence
 2        48.   Ms. Madden testified in January of 2020 that [Madden Depo. 30:13-32:2
 3              the District continues to follow a model         (30(b)(6) topics); Madden
 4              closer to the original flowchart from the June Depo. 76:4-78:21, Exhibit B
 5              of 2018 manual.                                  to Parks Decl.].
 6        49.   Ms. Madden testified that the District holds     [Madden Depo. 68:24-69:19,
 7              SST meetings after a teacher request an          Exhibit B to Parks Decl.].
 8              assessment and that assessments are not
 9              necessarily conducted as a result of those
10              meetings.
11        50.   With respect to parent requests for              [Madden depo. 76:4-78:21;
12              assessment, Ms. Madden testified that the        77:9-78:1, Exhibit B to Parks
13              District also still holds SST meetings, and      Decl.].
14              follows the prior flowchart, numbered OSD
15              1678, dated June 2018.
16        51.      Ms. Madden explained:                         [Madden Depo. 66:11-16,
17                    Q: Is it the district’s policy after a     Exhibit B to Parks Decl.].
18                    parent makes a request for an
19                    assessment and then the district holds
20                    an SST that the district will always
21                    provide an assessment after that SST?
22                    A: Is it our policy to always do that? I
23                    don’t think we have a blanket policy
24                    like that....
25
26
27
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                13
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 16 of 41 Page ID
                                       #:10065


 1        No.                   Uncontroverted Fact              Evidence
 2        52.   At these meetings staff have conversations       [Madden depo. 121:24-
 3              with parents about assessments, as a result of 122:19, Exhibit B to Parks
 4              which parents who have requested                 Decl.].
 5              assessments may “understand that that’s not
 6              exactly what they’re looking for. And so if
 7              they put it in writing, we do ask them if they
 8              will put it in writing that they rescind that
 9              request.”
10        53.      The District’s policy manual contains a       [November 2018 Policy
11              sample withdrawal letter so that parents can     Manual, OSD 971, Exhibit N
12              withdraw their request for assessment.           to Parks Decl.].
13        54.   After a request for assessment, the District     [Madden Depo. 78:3-15,
14              holds an SST meeting, as a result of which       Exhibit B to Parks Decl.].
15              either an assessment plan is generated or the
16              student has general education interventions
17              provided:
18                             Q: Okay. And then, after the
19                          SST, what – I think what you're
20                          saying is it would depend on what
21                          happened at the SST as to whether
22                          they will make a referral for a
23                          special education assessment or
24                          whether they will implement
25                          accommodations and interventions
26                          in the general education
27                          curriculum?
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                14
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 17 of 41 Page ID
                                       #:10066


 1        No.                 Uncontroverted Fact                Evidence
 2                           A: Correct.
 3                           Q: Okay. So under the current
 4                        procedure, after the SST team, as
 5                        opposed to this flowchart, it could
 6                        go in one of two directions, either
 7                        interventions in general education
 8                        or an assessment. Does that sound
 9                        correct?
10                           A: It does....
11
12        55.   Dr. Tobey also testified in January of 2020      [Tobey Depo. at 13:22-14:22;
13              that district uses its COST process, which he    18:4-9, Exhibit S to Parks
14              described as the “pre-referral vehicle” as the   Decl.].
15              initial entry point for all concerns about a
16              student and that, if the concern is not
17              remedied after a COST plan is developed,
18              then the next step is and SST.
19        56.   In the most recent OAH decision, the             [OAH M.L. Order, Exhibit H
20              District stipulated on February 3, 2019 to       to Parks Decl.].
21              liability for compensatory services for
22              named plaintiff M.L.
23        57.   The District stipulated on the record that       [OAH ML Order at 3, Exhibit
24              “Oxnard denied Student a free appropriate        H to Parks Decl.].
25              public education from August 2017 through
26              December 13, 2019, the date on which he
27              filed his [due process] complaint, by: a.
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                15
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 18 of 41 Page ID
                                       #:10067


 1        No.                   Uncontroverted Fact             Evidence
 2              Failing to evaluate Student in all areas of
 3              suspected disability to determine eligibility
 4              for special education and related services,
 5              and b. Failing to offer an individualized
 6              educational program that was reasonably
 7              calculated to enable Student to make
 8              progress appropriate in light of his
 9              circumstances.”
10        58.   The District issued M.L. an assessment plan     [M.L. Assessment Plan, P1,
11              after he was named in this case.                Exhibit Y to Parks Decl.]
12        59.   During this time period covered by the          [ML SSTs, P57-68, Exhibit U
13              stipulation the District held two SSTs for      to Parks Decl.].
14              M.L., at which six different staff, including
15              two teachers, two administrators, a school
16              counselor and outreach coordinator,
17              participated.
18        60.   M.L. was in the CST/SST process for at          [ML SSTs; Compare Tier II
19              least eighteen months, from at least            COST referral, P66 and
20              September 29, 2017 through at least the date    Second SST, P57, Exhibit U
21              on which he filed his federal complaint on      to Parks Decl.].
22              April 1, 2019.
23        61.   During this time period, M.L. failed every      [ML report cards, P11-14, 21-
24              academic class.                                 22, Exhibit V to Parks Decl.].
25        62.   The District’s own evaluation, conducted        [M.L. Assessment Report,
26              after M.L. was added to this case, showed       P109, P200, Exhibit W to
27              that M.L. – then in the eighth grade – was      Parks Decl.].
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                16
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 19 of 41 Page ID
                                       #:10068


 1        No.                  Uncontroverted Fact                Evidence
 2              able to identify only ten out of twenty six
 3              letters and six sounds out of those ten letters
 4              with some inconsistencies, and that his
 5              instructional level was pre-primer.
 6        63.   It also stated that ML’s “difficulties, such as   [M.L. Assessment Report,
 7              those in his profile of scores, can               P215, Exhibit W to Parks
 8              significantly impact academic progress in         Decl.].
 9              the area of Reading.”
10        64.   On December 12, 2019 the District found           [M.L. Individualized
11              M.L. eligible for special education services      Education Plan, P238, Exhibit
12              as a student with a Specific Learning             X to Parks Decl.].
13              Disability and Other Health Impairment.
14        65.   M.L. is thirteen years old and has been a         [M.L. Report Cards, P11-14,
15              student in the District since 2014, with the      21-22; M.L. Cumulative
16              exception of two trimesters in the 2016-17        Notes, P8, Exhibit V to Parks
17              school year spent in a neighboring district.      Decl.].
18
19        66.   In October of 2018, the District also             [F.S. IEP 935, Exhibit Z to
20              stipulated to liability for failure to identify   Parks Decl.]
21              and evaluate a student who was involved in
22              the SST process. F.S. is currently nine years
23              old.
24        67.   In F.S.’s due process case, the District          [F.S. OAH Order, p. 4, ¶8,
25              stipulated that its child find duty was           Exhibit G to Parks Decl.].
26              triggered as of October 21, 2016, two years
27              prior to the filing of the complaint, and that
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                17
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 20 of 41 Page ID
                                       #:10069


 1        No.                   Uncontroverted Fact               Evidence
 2              it did not refer F.S. for a special education
 3              evaluation.
 4        68.   As a result, F.S. prevailed on the issue of the   [F.S. OAH Order, p. 5,
 5              District failing to meet its child find duty      Exhibit G to Parks Decl.].
 6              and refer her for an evaluation.
 7        69.   During the time frame for which the District      [F.S. SST notes, P852-855,
 8              stipulated to liability, the District held two    861-863, Exhibit AA to Parks
 9              SSTs for F.S.                                     Decl.]
10        70.   The District did not hold a first SST until       [F.S. SST notes, P 852-855,
11              February of 2018, sixteen months after the        Exhibit AA to Parks Decl.;
12              District concedes it should have already          F.S. OAH Order, Exhibit G to
13              identified and referred her for a special         Parks Decl.].
14              education evaluation.
15        71.   By the Fall of 2018, four months prior to the     [F.S. Assessment, P894,
16              first SST, F.S.’s standardized scores rated       Exhibit BB to Parks Decl.]
17              her as in need of “urgent intervention” in
18              both math and reading.
19        72.   Once assessed, the District’s assessment          [Assessment, P905, Exhibit
20              showed that F.S.’s reading skills,                BB to Parks Decl.].
21              comprehension and fluency all rated below
22              the .1 percentile.
23        73.   Her math problem solving was also below           [Assessment, P905, Exhibit
24              the .1 percentile.                                BB to Parks Decl.].
25        74.   F.S., who is an English Language Learner,         [Assessment, P907, Exhibit
26              also rated below the .1 percentile in broad       BB to parks Decl.].
27              reading in Spanish.
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                18
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 21 of 41 Page ID
                                       #:10070


 1        No.                  Uncontroverted Fact                Evidence
 2        75.   The assessment recommended eligibility as a [Assessment, P923, 924,
 3              student with a Specific Learning Disability,      Exhibit BB to Parks Decl.].
 4              and a Speech/Language impairment as a
 5              student with an expressive and receptive
 6              language disorder.
 7        76.   On October 29, 2018, the District held an         [F.S. IEP, P935, Exhibit Z to
 8              IEP meeting and found F.S. eligible for           Parks Decl.].
 9              services as a student with a Specific
10              Learning Disability and Speech/Language
11              Impairment.
12        77.   In the decision regarding original named          [J.R. OAH Order, p. 2
13              plaintiff J.R., the District stipulated to        (Stipulated Issues, Factual
14              liability for compensatory services,              Findings), Exhibit E to Parks
15              stipulating that J.R. should have been found      Decl.]
16              eligible by September 21, 2014 (and thus
17              referred for evaluation prior to that) and for
18              failing to meet their child-find obligations.
19        78.   J.R.’s first SST was May 11, 2015, a full         [J.R. SST Notes, P1001,
20              twenty months after the District conceded         Exhibit CC to Parks Decl.]
21              she should have been eligible for special
22              education.
23        79.   Those SST notes state that J.R., who was in       [SST Notes, P1001, Exhibit
24              the fifth grade at that time, had an              CC to Parks Decl.]
25              instructional reading level of 1.2 grade level.
26
27
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                19
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 22 of 41 Page ID
                                       #:10071


 1        No.                   Uncontroverted Fact              Evidence
 2        80.   The District found J.R. eligible for special     [J.R. IEP, P1025, 1028,
 3              education on December 13, 2016 as a              Exhibit DD to Parks Decl.].
 4              student with a speech/language impairment.
 5
 6        81.   Class member O.L. is eleven years old.           [O.L. IEP, P531, Exhibit FF to
 7                                                               Parks Decl.]
 8        82.   He was assessed by the District only after       [O.L. Assessment Plan, P561,
 9              his physician’s assistant sent a letter          Exhibit EE to Parks Decl.;
10              requesting assessment on February 15, 2019. Fawell Declaration, Dkt.
11                                                               #233-7; Fawell Note to
12                                                               School, P580, Exhibit GG to
13                                                               Parks Decl.]
14        83.   At that point, O.L. had been in the CST/SST      [CST/SST notes, P562-579,
15              process in the District for at least seventeen   Exhibit HH to Parks Decl.;
16              months, beginning in at least September 13,      O.L. Assessment Plan, P561,
17              2017 until the District issued an assessment     Exhibit EE to Parks Decl.]
18              plan on March 12, 2019.
19        84.   During that time, O.L. had three SST             [CST/SST notes, P562-579,
20              meetings.                                        Exhibit HH to Parks Decl.]
21        85.   At O.L.’s first SST in September of 2017,        [2017 SST notes, P566,
22              the notes reflect that O.L., then in fourth      Exhibit HH to Parks Decl.].
23              grade, “doesn’t know his ABC’s….cannot
24              add 1 and 1.”
25        86.         During this time period, O.L. received     [O.L. Report Cards, P519-
26              “1s” in nearly all subjects, which is “far       522, Exhibit II to Parks
27              below” meeting benchmark standards.              Decl.].
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                20
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 23 of 41 Page ID
                                       #:10072


 1        No.                 Uncontroverted Fact               Evidence
 2        87.   The second SST held a year later in             [2018 SST notes, P563,
 3              September of 2018 stated “Lack[s] phonic        Exhibit HH to Parks Decl.]
 4              awareness, alphabetic knowledge. . .
 5              Difficulty recalling steps, memorizing facts.
 6              Struggles with number sense, basic facts (=,
 7              x).”
 8        88.   After receiving the physician’s assistant       [March SST notes, P574-577,
 9              note, the District held another SST for O.L.    Exhibit HH to Parks Decl.].
10        89.   This SST states that O.L. “Can't identify       [March SST notes, P575,
11              letter names and sounds.”                       Exhibit HH to Parks Decl.].
12        90.   The assessment for O.L. recommended             [O.L. Assessment, P784,
13              eligibility as a student with a                 Exhibit JJ to Parks Decl.]
14              speech/language impairment.
15        91.   It found that O.L. rated on “core language”     [O.L. Assessment, P811,
16              in the .3 percentile, meaning he was below      Exhibit JJ to Parks Decl.]
17              99.7% of children in this area.
18        92.   “The Core Language score is a measure of        [OL Assessment, P811,
19              general language ability that quantifies a      Exhibit OO to Parks Decl.].
20              student's overall language performance and
21              is used to make decisions about the presence
22              or absence of a language disorder.”
23        93.   On December 12, 2019, the District found        [O.L. IEP, P531, 548, Exhibit
24              O.L. eligible for special education services    KK to Parks Decl.]
25              as a student with a speech/language
26              impairment, more than two years after his
27              first SST meeting.
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                21
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 24 of 41 Page ID
                                       #:10073


 1        No.                   Uncontroverted Fact              Evidence
 2        94.   Named Plaintiff D.C. is fourteen years old       [D.C. IEP, P332, Exhibit LL
 3              and is now a student in Oxnard Union High        to Parks Decl.]
 4              School District.
 5        95.   The District agreed to assess D.C. after she     [D.C. assessment plan, P267,
 6              was named in this case on April 1, 2019.         Exhibit MM to Parks Decl.]
 7        96.   The District issued an assessment report that    [D.C. OSD Assessment
 8              recommended that D.C. was not eligible for       Report, P270, P303-305,
 9              special education services.                      Exhibit NN to Parks Decl.]
10        97.   After D.C. moved to the high school district     [D.C. OUHD assessment,
11              in the Fall of 2019, the high school district    P329, Exhibit OO to Parks
12              conducted its own assessment, finding that       Decl.].
13              D.C. was eligible as a student with a specific
14              learning disability, specifically dyslexia.
15        98.   In the Spring of 2019, when D.C. was at the      [D.C. OSD Assessment, P277,
16              end of the eighth grade, her standardized test Exhibit NN to Parks Decl.].
17              scores reflected a 4.9 and 5.9 grade level in
18              English Language Arts and Math
19              respectively.
20        99.   On the reading screening administered by         [D.C. OUHD Assessment,
21              the high school district in the fall of her      P316-317, Exhibit OO to
22              ninth grade year, D.C. rated significantly       Parks Decl.].
23              below average, falling below the .1
24              percentile, with her skill level needed for
25              successful reading falling between second
26              and third grade.
27
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                22
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 25 of 41 Page ID
                                       #:10074


 1        No.                 Uncontroverted Fact                Evidence
 2        100. On November 22, 2019, when D.C. was in            [D.C. IEP, P332, Exhibit LL
 3              the ninth grade, the high school district held   to Parks Decl.]
 4              an IEP finding D.C. eligible and offering
 5              special education services.
 6        101. In the declarations already submitted to the      [Declaration of J.A. (re W.G.),
 7              Court Plaintiffs have provided the stories of    Dkt. #48; Declaration of L.H.
 8              numerous students, including W.G., A.V.,         (re J.M.); Dkt. #54;
 9              J.M., A.L., E.H., Meli.B., I.B., A.W., H.V.,     Declaration of C.L. (re A.L.),
10              W.H., all of whom were only evaluated and        Dkt. #51; Declaration of M.A.
11              found eligible after they retained counsel.      (re E.H.), Dkt. #49;
12                                                               Declaration of F.B. (re
13                                                               Meli.B), Dkt. #53;
14                                                               Declaration of F.B. (re I.B.),
15                                                               Dkt. #156; Declaration of
16                                                               C.W. (re A.W.), Dkt. #158;
17                                                               Declaration of L.O. (re H.V.),
18                                                               Dkt. #159; Declaration of E.P.
19                                                               (re W.H.), Dkt. #155;
20                                                               Declaration of Janeen Steel,
21                                                               Dkt. #151, and Exhs. 24-34,
22                                                               Dkt. #151-38 through 151-
23                                                               34]; see also Motion for Class
24                                                               Certification, Dkt. #39, 14:24-
25                                                               17:16 (detailing stories of
26                                                               W.G., J.M., A.L., E.H.,
27                                                               Meli.B.); and Renewed
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                23
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 26 of 41 Page ID
                                       #:10075


 1        No.                 Uncontroverted Fact              Evidence
 2                                                             Motion for Class
 3                                                             Certification, Dkt. #150, at
 4                                                             9:28-11:15, and 13:8-15
 5                                                             (detailing stories of I.B.,
 6                                                             W.H., H.V.). Half of these
 7                                                             students were involved in the
 8                                                             SST system prior to referral.
 9                                                             [Decs for Declaration of J.A.
10                                                             (re W.G.), Dkt. #48;
11                                                             Declaration of L.H. (re J.M.);
12                                                             Dkt. #54; Declaration of C.L.
13                                                             (re A.L.), Dkt. #51;
14                                                             Declaration of F.B. (re
15                                                             Meli.B), Dkt. #53;
16                                                             Declaration of C.W. (re
17                                                             A.W.), Dkt. #158]; see also
18                                                             Motion for Class
19                                                             Certification, Dkt. #39, 14:24-
20                                                             17:16 (detailing stories of
21                                                             W.G., J.M., A.L., E.H.,
22                                                             Meli.B.).
23
24        102. The District’s special education enrollment     [Cal. Dept. of Education data
25              has increased since the filing of this case.   showing general education
26                                                             enrollment, P221-225, Exhibit
27                                                             PP to Parks Decl.; Cal. Dept.
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                24
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 27 of 41 Page ID
                                       #:10076


 1        No.                 Uncontroverted Fact              Evidence
 2                                                             of Education data showing
 3                                                             special education enrollment,
 4                                                             P226-237, Exhibit QQ to
 5                                                             Parks Decl.; Enrollment
 6                                                             Percentages Chart through
 7                                                             December of 2018, Exhibit
 8                                                             RR to Parks Decl.; Leone
 9                                                             Declaration in Support of
10                                                             Class Certification, Dkt. #43;
11                                                             Leone Reply Declaration in
12                                                             Support of Class Certification,
13                                                             Dkt. #98; Parks Declaration in
14                                                             Support of Renewed Motion
15                                                             for Class Certification, Dkt.
16                                                             #152]
17        103. Since the complaint was filed, published        [Cal. Dept. of Education data
18              data on special education enrollment has       showing general education
19              reflected an increase from 1582 to 1917        enrollment, P221-225, Exhibit
20              children in the K-8 setting, for an increase of PP to Parks Decl.; Cal. Dept.
21              9.4% to 11.9% special education enrollment. of Education data showing
22                                                             special education enrollment,
23                                                             P226-237, Exhibit QQ to
24                                                             Parks Decl.; Enrollment
25                                                             Percentages Chart through
26                                                             December of 2018, Exhibit
27                                                             RR to Parks Decl.; Leone
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                25
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 28 of 41 Page ID
                                       #:10077


 1        No.                  Uncontroverted Fact              Evidence
 2                                                              Declaration in Support of
 3                                                              Class Certification, Dkt. #43;
 4                                                              Leone Reply Declaration in
 5                                                              Support of Class Certification,
 6                                                              Dkt. #98; Parks Declaration in
 7                                                              Support of Renewed Motion
 8                                                              for Class Certification, Dkt.
 9                                                              #152].
10        104. Between December 2017 and December               [Cal. Dept. of Education data
11              2018, the District increased its K-8 special    showing general education
12              education enrollment by roughly 276             enrollment, P221-225, Exhibit
13              students.                                       PP to Parks Decl.; Cal. Dept.
14                                                              of Education data showing
15                                                              special education enrollment,
16                                                              P226-237, Exhibit QQ to
17                                                              Parks Decl.; Enrollment
18                                                              Percentages Chart through
19                                                              2018, Exhibit RR to Parks
20                                                              Decl.]
21        105. Data produced by the District shows that few [Defendants’ Supplemental
22              teachers directly refer for special education   Responses to Plaintiffs First
23              assessments.                                    Set of Interrogatories, dated
24                                                              January 7, 2020, Exhibit SS to
25                                                              Parks Decl.]
26        106. In a district with more than 16,000 students,    [Defendants’ Supplemental
27              teacher referrals ranged from a low of 9 for    Responses to Plaintiffs First
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                26
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 29 of 41 Page ID
                                       #:10078


 1        No.                  Uncontroverted Fact              Evidence
 2              the entire 2016-17 school year, to a high of    Set of Interrogatories, dated
 3              44 in the 2017-18 school year.                  January 7, 2020, Response to
 4                                                              Interrogatory No. 6, p.6:8-7:2,
 5                                                              Exhibit SS to Parks Decl.;
 6                                                              Cal. Dept. of Education data
 7                                                              showing general education
 8                                                              enrollment, P221-225, Exhibit
 9                                                              PP to Parks Decl.].
10        107. While parent requests had been increasing in [Defendants’ Supplemental
11              the District through the 2017-18 school year, Responses to Plaintiffs First
12              beginning in the 2018-19 school year parent     Set of Interrogatories, dated
13              requests declined.                              January 7, 2020, Response to
14                                                              Interrogatory No. 5, p.5:12-
15                                                              6:7, Exhibit SS to Parks Decl.]
16        108. Teacher Jennifer Willis testified that she has   [Willis Depo. 27:8-12.,
17              never seen a direct parent request for an       Exhibit Q to Parks Decl.]
18              assessment outside of the SST process.
19        109. The rate of referral from SSTs has steadily      [Defendants’ Supplemental
20              increased from 178 in the 2015-16 school        Responses to Plaintiffs First
21              year to 370 in the 2018-19 school year, and     Set of Interrogatories, dated
22              281 as of January 3, 2020 in the 2019-20        January 7, 2020, Response to
23              school year.                                    Interrogatory No. 4, p.4:15-
24                                                              5:11, Exhibit SS to Parks
25                                                              Decl.]
26        110. By the 2018-19 school year, the CST/SST          [Defendants’ Supplemental
27              process was the most frequently used            Responses to Plaintiffs First
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                27
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 30 of 41 Page ID
                                       #:10079


 1        No.                  Uncontroverted Fact             Evidence
 2              method of referral as compared to parent and Set of Interrogatories, dated
 3              teacher referrals.                             January 7, 2020, Exhibit SS to
 4                                                             Parks Decl.]
 5        111. Even if the written policy by the District is   [November 2018 Policy
 6              followed, a student referred out of the SST    Manual, OSD 961-62, Exhibit
 7              system will have been in that system no less   N to Parks Decl.]
 8              than sixteen to twenty-four weeks, or
 9              roughly half an academic year.
10        112. There is no information in the electronic       [Ridge Depo. 39:6-40:21;
11              system regarding referrals, interventions or   25:13-27:12 and Ridge Depo.
12              outcomes.                                      Correction 26:14, Exhibit UU
13                                                             to Parks Decl.]
14        113. There is currently no centralized method to     [Ridge Depo. 39:6-40:21;
15              track data even on duration of involvement     25:13-27:12 and Ridge Depo.
16              in the CST/SST system, other than resort to    Correction 26:14, Exhibit VV
17              review of paper files maintained at each       to Parks Decl.; Sugden Depo.
18              school site.                                   80:9-81:7, Exhibit A to Parks
19                                                             Decl.]
20        114. Christopher Ridge is the Director of Pupil      [Ridge Depo. 9:21-10:23 and
21              Services and was also the District’s FRCP      7:13-8:13, Exhibit VV to
22              30(b)(6) witness on “5. All systems or         Parks Decl.; Plaintiffs’ Notice
23              methods, including but not limited to any      of Deposition Pursuant to
24              computer or software systems, used to track    FRCP 30(b)(6), Exhibit T to
25              the number of students in the SST process in   Parks Decl.]
26              the District from the 2014-15 academic year
27              to the present; 6. All systems or methods,
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                28
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 31 of 41 Page ID
                                       #:10080


 1        No.                   Uncontroverted Fact            Evidence
 2              including but not limited to any computer or
 3              software systems, used to track the number
 4              of students in the COST/CST process in the
 5              District from the 2014-15 academic year to
 6              the present.”
 7        115. These SST files produced by Defendants          [Riess Decl., ¶ 2 and Ex. 1
 8              were randomly selected by Defendants’          (“A Records Abstraction
 9              expert, Dr. Nadeen Ruiz, from the current      Study of the Oxnard School
10              CST/SST population.                            District’s Coordination of
11                                                             Services/Student Success
12                                                             Team Procedures and Special
13                                                             Education Eligibility
14                                                             Assessment”).]
15
16        116. Student 1 was referred for a special            [Declaration of Melissa Riess
17              education evaluation by an SST team on         (“Riess Decl.”) ¶¶ 2-3 and Ex.
18              October 15, 2019.                              2 at OSD8901; see also Riess
19                                                             Decl. ¶¶ 2-7 and Ex. 4 (“Chart
20                                                             Calculating Number of Days
21                                                             in SST for Students 1-30”).]
22        117. By that point he had been in the CST/SST        [Riess Decl. ¶¶ 2-7; Ex. 4 to
23              process for three and a half years, with an    Riess Decl.; see also Riess
24              initial SST in March of 2016.                  Decl. Ex 2 at OSD8918,
25                                                             8901.]
26        118. Students 2, 8, 12, and 13 spent anywhere        [Riess Decl. ¶¶ 4-7 and Ex. 4;
27              from a year to 23 months in the CST/SST        see also Riess Decl. Ex 2 at
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                29
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 32 of 41 Page ID
                                       #:10081


 1        No.                   Uncontroverted Fact               Evidence
 2                system prior to being referred for special      OSD8920, 8947 (Student 2);
 3                education assessment.                           9065, 9071 (Student 8); 9144,
 4                                                                9156 (Student 12); 9175, 9164
 5                                                                (Student 13).]
 6        119. Overall, the thirty files reviewed by              [Riess Decl. ¶¶ 2-7 and Ex. 4.]
 7                Defendants’ expert Dr. Nadeen Ruiz show
 8                that on average students spend a year (363
 9                days) in the CST/SST system.
10        120. For students who were ultimately referred to       [Riess Decl. ¶¶ 2-7 and Ex. 4.]
11                special education, the average was higher,
12                with those students spending an average of
13                13 months (388 days) in the CST/SST
14                system prior to referral.
15
16
17
         II.      Conclusions of Law
18
         1. The IDEA requires that school districts receiving federal money provide to all
19
               students with disabilities a “Free Appropriate Public Education” (“FAPE”). 20
20
               U.S.C. §§ 1412(a)(1), (b), 1413(a).
21
22       2. A FAPE consists of special education and related services provided at public
23             expense. A FAPE must meet state standards, and it must also conform to the
24             student’s individualized needs as captured by the student’s Individualized
25
26
27
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                30
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 33 of 41 Page ID
                                       #:10082


 1           Education Plan1 (“IEP”). 20 U.S.C. §§ 1401(9), (29).
 2
          3. Under the IDEA,
 3
 4           [t]he term “child with a disability means a child—
 5
             (i) with mental retardation, hearing impairments (including deafness), speech or
 6
             language impairments, visual impairments (including blindness), serious
 7
             emotional disturbance (referred to in this chapter as “emotional disturbance”),
 8
             orthopedic impairments, autism, traumatic brain injury, other health impairments,
 9
             or specific learning disabilities 2; and
10
11           (ii) who, by reason thereof, needs special education and related services.
12           20 U.S.C. § 1401(3)(A).
13        4. Special education is defined as “specially designed instruction, at no cost to
14           parents, to meet the unique needs of a child with a disability.” 20 U.S.C.
15           §1401(29). The IDEA defines the term “related services” to mean “transportation,
16           and such developmental, corrective, and other supportive services (including ...
17           occupational therapy ...) as may be required to assist a child with a disability to
18           benefit from special education.” 20 U.S.C. § 1401(26)(A). If a child “needs a
19           related service and not special education, the child is not [eligible].” 34 C.F.R. §
20           300.8(a)(2)(i).
21
          5. To comply with the IDEA and provide a FAPE, a must take crucial preliminary
22
             steps. It must have in place “child find” policies and procedures that ensure that
23
24
25
      1
       An Individualized Education Plan is a written document specific to each child eligible
      under the IDEA. 20 U.S.C. § 1401(14).
26
27
      2
       Each of these disability categories has its own definition and criteria. 34 C.F.R.
      §300.8(c) (definitions of disability categories).
28
           Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                 31
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 34 of 41 Page ID
                                       #:10083


 1          “[a]ll children . . . , regardless of the severity of their disabilities, and who are in
 2          need of special education and related services, are identified, located, and
 3          evaluated.” 20 U.S.C. § 1412(a)(3)(A); see also 20 U.S.C. §§ 1412(a)(1), 30
 4          C.F.R. §§ 300.111, 300.301–11.
 5
         6. Congress enacted the IDEA's Child Find provisions to guarantee access to special
 6
            education. El Paso Independent School Dist. v. Richard R., 567 F.Supp.2d 918,
 7
            950 (W.D. Tex. 2008).
 8
 9       7. “That this evaluation is done early, thoroughly, and reliably is of extreme
10          importance to the education of children. Otherwise, many disabilities will go
11          undiagnosed, neglected, or improperly treated in the classroom.” Timothy O. v.
12          Paso Robles Unified Sch. Dist., 822 F.3d 1105, 1110 (9th Cir. 2016); see also J.G.
13          v. Douglas Cty. Sch. Dist., 552 F.3d 786, 794 (9th Cir. 2008); El Paso
14          Independent School Dist., 567 F.Supp.2d at 950 (“duty to have policies and
15          procedures in place to locate and timely evaluate children with suspected
16          disabilities in its jurisdiction”) (emphasis added).
17
         8. The obligation to identify and evaluate applies to “children who are suspected of
18
            being a child with a disability. . .and in need of special education, even though
19
            they are advancing from grade to grade.” 34 CFR § 300.111(c)(1).
20
21       9. “That is, the child-find duty ‘is triggered when the [state or LEA] has reason to
22          suspect a disability, and reason to suspect that special education services may be
23          needed to address that disability.’” Dept. of Ed. v. Cari Rae S., 188 F. Supp. 2d
24          1190, 1194 (D. Haw. 2001) (citing Corpus Christi Indep. Sch. Dist., 31 IDELR ¶
25          41, at 158, No. 105–SE–1298 (Jan. 19, 1999) (citing Davonne B. v. Houston
26          I.S.D., No. 327–SE–596 (Texas H.O. Dec’n, May 2, 1997)).
27
         10.“School districts may not ignore disabled students’ needs, nor may they await
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                32
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 35 of 41 Page ID
                                       #:10084


 1          parental demands before providing special instruction.” Reid ex rel. Reid v.
 2          District of Columbia, 401 F.3d 516, 518 (D.C. Cir. 2005).
 3
         11.In other words, “ if a school district has notice that a child has displayed
 4
            symptoms of a covered disability, it must assess that child in all areas of that
 5
            disability using the thorough and reliable procedures specified in the [IDEA]. .
 6
            Timothy O., 822 F.3d at 1119; see also W.H. v. Clovis Unified Sch. Dist., No.
 7
            CVF-08-0374, 2009 WL 1605356, *5 (E.D. Cal. June 8, 2009); Dept. of Ed. v.
 8
            Cari Rae S., 188 F. Supp. 2d 1190 (D. Haw. 2001). The threshold for the school
 9
            district’s “suspicion is relatively low,” Cari Rae S., 188 F. Supp. 2d at 1195, and
10
            suspicion can come from a variety of sources, such as “expressed parental
11
            concerns about a child’s symptoms,” “expressed opinions by informed
12
            professionals,” “or even by other less formal indicators, such as the child’s
13
            behavior in or out of the classroom.” Timothy O., 822 F.3d at 1121. In other
14
            words, “when a district is aware that a student may have a disability. . . it has an
15
            obligation to evaluate the student….” N.G. v. District of Columbia, 556 F.Supp.2d
16
            11, 27 (D.C. Cir. 2008) (emphasis in original).
17
18       12.Once the school district “suspect[s] [a] disability. . . a test must be performed so
19          that parents can ‘receive notification of, and have the opportunity to contest,
20          conclusions regarding their children.’” Timothy O. v. Paso Robles Unified School
21          Dist., 822 F.3d 1105, 1120 (9th Cir. 2016) (quoting Pasatiempo by Pasatiempo v.
22          Aizawa, 103 F.3d 796 (9th Cir.1996)).
23
         13.When a child has suspected disabilities, a school district must promptly seek
24
            parental consent to evaluate the child to “determine whether a child is a child with
25
            a disability” and to “determine the educational needs of such child.” 20 U.S.C. §§
26
            1414(a)–(c).
27
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                33
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 36 of 41 Page ID
                                       #:10085


 1       14.In other words, “as soon as a student is identified as a potential candidate for
 2          special education services, [the district] has a duty to locate that student and
 3          complete the evaluation process.” N.G. v. District of Columbia, 556 F.Supp.2d 11,
 4          25 (D.D.C. 2008) (emphasis in original) (citing Hawkins v. District of Columbia,
 5          539 F.Supp.2d 108 (D.C. Cir. 2008); District of Columbia v. Abramson, 493
 6          F.Supp.2d at 80, 85 (D.C. Cir. 2007).
 7
         15.This affirmative obligation applies regardless of whether a parent has made a
 8
            specific request for an evaluation or asked for special education services. N.G. v.
 9
            District of Columbia, 556 F.Supp.2d 11, 29 (citing Scott v. District of Columbia,
10
            2006 WL 1102839 at *7-8 (D.D.C.2006) (holding that a district may not “await
11
            parental demands” before providing special instruction)).
12
13       16.The district must then create an assessment plan and seek consent from the child’s
14          parent. 20 U.S.C. § 1414(a)(1)(D).
15
         17.When evaluating a child, a school district must “‘ensure that. . . the child is
16
            assessed in all areas of suspected disability.’ 20 U.S.C. § 1414(b)(3)(B)
17
            (emphasis added).” Timothy O., 822 F.3d at 1111.
18
19       18.The district must then complete a full initial evaluation and hold an Individualized
20          Education Plan meeting within sixty days from when the assessment plan is
21          signed by the parent. 20 U.S.C. § 1414(b)(4)(B); 30 C.F.R. § 300.301.
22
         19.If a child’s parents disagree with the district’s assessment, they have the right to
23
            “obtain an independent educational evaluation of the child.” 20 U.S.C. §
24
            1415(b)(1); 34 C.F.R. § 300.502; see also Timothy O., 822 F.3d at 1111.
25
26       20.In addition to OSD’s affirmative obligations, OSD must also respond to parental
27          request for evaluation for special education services. 34 C.F.R. § 300.301. Under
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                34
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 37 of 41 Page ID
                                       #:10086


 1          the implementing regulations, “a parent of a child . . . may initiate a request for an
 2          initial evaluation to determine if the child is a child with a disability.” Id. at §
 3          300.301(b).
 4
         21.The initial evaluation then “[m]ust be conducted within 60 days of receiving
 5
            parental consent for the evaluation….” Id. at § 300.301(c)(1)3.
 6
 7       22.The “‘informed suspicions of parents, who may have consulted outside experts,’
 8          trigger the requirement to assess, even if the school OSD disagrees with the
 9          parent’s suspicions because ‘[t]he identification [and assessment] of children who
10          have disabilities should be a cooperative and consultative process.’” Timothy O. v.
11          Paso Robles Unified School Dist., 822 F.3d 1105, 1120 (9th Cir. 2016) (quoting
12          Pasatiempo by Pasatiempo v. Aizawa, 103 F.3d 796 (9th Cir.1996))4.
13
         23.As the Ninth Circuit has stated, this is a mandatory duty when responding to a
14
            request for an initial evaluation by a parent. “[W]hen a parent requests an
15
            evaluation because he or she suspects that his or her child may be disabled, the
16
            parent must be notified of the [district’s] response and how to challenge it. 20
17
            U.S.C. § 1415(b)(3). The [district] must make clear to parents whether it proposes
18
            to undertake a [special education or other evaluation] or no evaluation at all, and it
19
            must afford parents an opportunity to challenge the proposal.” Pasatiempo by
20
            Pasatiempo v. Aizawa, 103 F.3d 796, 803 (9th Cir. 1996).
21
22
23
            3
               The only exceptions to this requirement are if the parent “repeatedly fails or
24    refuses to produce the child for the evaluation;” or the child enrolls in school elsewhere
25    prior to a determination regarding eligibility for special education. Id. at § 300.301(d).
      4
        However, the procedural safeguards section of IDEA does allow districts to provide
26    “Written prior notice to the parents of the child . . . whenever the local educational
27    agency . . .refuses to initiate or change, the identification [or] evaluation . . . of the
      child…” 20 U.S.C. § 1415(b)(3)(B); see also 34 C.F.R. § 300.503(a).
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                35
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 38 of 41 Page ID
                                       #:10087


 1       24.These requirements apply even when a school district “[chooses] to ignore [a
 2          student’s] disabilities and take no action.” Compton Unified School Dist. v.
 3          Addison, 598 F.3d 1181, 1184 (9th Cir. 2010).
 4
         25.“As the Supreme Court stated in the context of an unrelated provision of the
 5
            IDEA, a “reading of the [Individuals with Disabilities Education] Act that left
 6
            parents without an adequate remedy when a school district unreasonably failed to
 7
            identify a child with disabilities would not comport with Congress’
 8
            acknowledgment of the paramount importance of properly identifying each child
 9
            eligible for services.” Compton Unified School Dist., 598 F.3d at 1184 (quoting
10
            Forest Grove School Dist. v. T.A., 557 U.S. 230, 244 (2009)).
11
12       26.Delay in this process constitutes a violation. For example, the D.C. Circuit noted a
13          stipulated child find violation when a school refused to provide a form for
14          requesting an evaluation for a student, and after waiting a year “test scores placed
15          him in the bottom one percent of his age group for reading comprehension and the
16          bottom five percent for reading overall. Nonetheless, without performing any
17          disability evaluation, the school district placed Mathew in a regular fourth-grade
18          class. Only after a full school year of unsatisfactory grades did DCPS recognize
19          Mathew’s disability and develop an IEP.” Reid ex rel. Reid v. OSD of Columbia,
20          401 F.3d 516, 519 (D.C. Cir. 2005).
21
         27.In the context of students who are suspected as having learning disabilities, a
22
            district may, as part of the evaluation, “use a process that determines if the child
23
            responds to scientific, research-based intervention as a part of the evaluation
24
            procedures described [above].” 20 U.S.C. §1414(b)(6)(B).
25
26       28.This process is allowed under the statute only for students with suspected learning
27          disabilities, and only as part of the evaluation process, not in order to determine
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                36
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 39 of 41 Page ID
                                       #:10088


 1          whether to evaluate in the first instance.
 2
         29.However, this is distinct from “a “response to intervention process” (“RTI”),
 3
            which is a general—not special—education methodology that offers tiers of
 4
            progressively intensified support depending on a student’s response to
 5
            instruction.” Lisa M. v. Leander Independent School OSD, 924 F.3d 205, 209 (5th
 6
            Cir. 2019) (citing Genna Steinberg, Amending § 1415 of the IDEA: Extending
 7
            Procedural Safeguards to Response-to-Intervention Students, 46 Colum. J.L. &
 8
            Soc. Probs. 393, 395 (2013)).
 9
10       30.Response to intervention strategies “cannot be used to delay or deny the provision
11          of an [evaluation].” Spring Branch Independent School District v. O.W. by next
12          friend Hannah W., 938 F.3d 695, 707 (5th Cir. 2019) (citing Lisa M., 924 F.3d at
13          209 n.4 (citing Memorandum from Melody Musgrove, Director, OSEP, to the
14          State Directors of Special Education (Jan.
15          21,2011),https://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/osep11-
16          07rtimemo.pdf. (“RTI strategies cannot be used to delay or deny the provision of
17          an [evaluation]”).
18
         31.Courts examining the question have reiterated “a school district cannot require
19
            that a student complete an RtI process before it conducts an evaluation for special
20
            education eligibility.” Artichoker v. Todd County School District, 3:15-CV-03021-
21
            RAL, 2016 WL 7489033 at *6 (D.S.D. December 29, 2016) (quoting hearing
22
            officer).
23
24       32.Further, as case law has made clear, a district does not “excuse itself from the
25          obligation to evaluate students merely because [of] . . . additional, alternative
26          ways to accommodate the child.” N.G. v. District of Columbia, 556 F.Supp.2d 11,
27          29 (D.D.C. 2008).
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                37
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 40 of 41 Page ID
                                       #:10089


 1       33.A “parent’s acceptance of the use of alternative strategies relieves a school district
 2          of the obligation to comply with the ‘Child Find’ provisions of the act.” Scott v.
 3          District of Columbia, 2006 WL 1102839, No. Civ.A. 03–1672 DAR (D.D.C.
 4          March 31, 2006).
 5
         34.The California Department of Education itself has ruled that a similar process in
 6
            which SSTs are required prior to referral to special education violates that
 7
            California Education Code section that implements IDEA’s child find
 8
            requirement: “[t]he SST process is not required prior to special education
 9
            assessment of a student. Furthermore, the District’s policy for initial referrals for
10
            special education [of utilizing an SST] requires an unnecessary requirement in the
11
            identification of students who may be eligible for special education.” California
12
            Department of Education, Investigation Report, Case S-0730-17/18, Exh. WW to
13
            Parks Decl.
14
15       35.Although California Education Code 56303, which states that “[a] pupil shall be
16          referred for special educational instruction and services only after the resources of
17          the regular education program have been considered and, where appropriate,
18          utilized,” this single code section does not trump the entire federal statutory
19          scheme under the IDEA, nor the remainder of the California Education Code.
20          Moreover, far from requiring the District to use all educational resources before
21          referring a student for an initial evaluation, Section 56303 makes clear that the
22          resources of the regular education program should only be used “where
23          appropriate.”
24
25
26
27
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                38
     Case 2:17-cv-04304-JAK-FFM Document 293-1 Filed 03/13/20 Page 41 of 41 Page ID
                                       #:10090


 1    Respectfully submitted,
 2    DATED: March 13, 2020               LEARNING RIGHTS LAW CENTER
 3                                        LAW OFFICE OF SHAWNA L. PARKS
 4                                        DISABILITY RIGHTS ADVOCATES
 5                                        By:
 6
                                                Shawna L. Parks
 7                                              Attorneys for Plaintiffs
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
          Plaintiffs’ Separate Statement of Uncontroverted Facts and Conclusions of Law
                                                39
